

Date=Grant Date    


TO:            <@Name@>


FROM:        Alan S. Armstrong


SUBJECT:    2015 Short-Term Non-Equity Incentive Award


You have been selected to receive a non-equity incentive award to be paid if the
Company exceeds the Target goal, as established by the Committee, over the
Performance Period. This award is subject to the terms and conditions of the
2015 Short-Term Non-Equity Incentive Award Agreement (the “Agreement”).


This award is granted to you in recognition of your role as an employee whose
responsibilities and performance are critical to the attainment of long-term
goals. This award and similar awards are made on a selective basis and are,
therefore, to be kept confidential.


Subject to all of the terms of the Agreement, you will generally become entitled
to payment of the award if you are an active employee of the Company on the
Maturity Date and if performance measures set forth in the Agreement are
certified for the Performance Period. The adjustment and termination provisions
associated with this award are included in the Agreement.


If you have any questions about this award, you may contact Scott Graybill.

































--------------------------------------------------------------------------------





        
2015 SHORT-TERM NON-EQUITY INCENTIVE AWARD AGREEMENT




THIS 2015 SHORT-TERM NON-EQUITY INCENTIVE AWARD AGREEMENT (this “Agreement”),
which contains the terms and conditions for the non-equity incentive award
(“Award”), is by and between THE WILLIAMS COMPANIES, INC., a Delaware
corporation (the “Company”), and the individual identified on the last page
hereof (the “Participant”).


1.    Grant of Award. Subject to the terms and conditions of this Agreement, and
the 2015 Award Letter, the Company hereby grants to the Participant an award
(the “Award) of <@Amount@> effective <@GrDt+C@> (the “Effective Date”). The
Award, which is subject to adjustment under the terms of this Agreement, gives
the Participant the opportunity to earn the right to receive the amount shown in
the prior sentence if the Target goal, as established by the Compensation
Committee of the Board of Directors of the Company (the “Committee”) in its
meeting held on <@MeetingDate@>,, is achieved by the Company over the
“Performance Period”, as established by the Committee. Until the Participant
becomes vested in the Award under the terms of Paragraph 4, the Participant
shall have no rights to the Award.


2.    Committee Decisions and Interpretations; Committee Discretion. The
Participant hereby agrees to accept as binding, conclusive and final all
actions, decisions and/or interpretations of the Committee, its delegates, or
agents, upon any questions or other matters arising under this Agreement.


3.    Performance Measures; Amount of Award Payable to the Participant.


(a)    The Committee establishes (i) “Target” and “Stretch” goals during the
Performance Period and (ii) the designated amount of the Award that may be
received by a Participant based upon the achievement of each such goal during
the Performance Period, all as more fully described in Subparagraphs 3(b)
through 3(c) below. The amount of the Award that may be received by the
Participant if the Target goal is reached is equal to the amount set forth in
Paragraph 1 above.


(b)    The Award made to Participant and subject to this Agreement as reflected
in Paragraph 1 above represents Participant’s opportunity to earn the right to
payment upon (i) certification by the Committee that 100% of the Target goal for
the Performance Period has been met and (ii) satisfaction of all the other
conditions set forth in Paragraph 4 below.


(c)    Subject to the Committee’s discretion as set forth in Subparagraph 3(d)
below and to satisfaction of all other conditions set forth in Paragraph 4
below, the actual amount of the Award earned by and payable to Participant upon
certification of the performance results and satisfaction of all other
conditions set forth in Paragraph 4 below will be determined based on the
following ranging from 100% (at the Target goal), 200% (at the Stretch goal),
and if applicable, 300% (at the Super Stretch Goal) of the amount of the Award
depending on the level of performance certified by the Committee at the end of
the Performance Period.





--------------------------------------------------------------------------------



(d)    Notwithstanding (i) any other provision of this Agreement or (ii)
certification by the Committee that targets for performance at or above the
Target goal have been achieved during the Performance Period, the Committee may
in its sole and absolute discretion reduce, but not below zero (0), the amount
of the Award payable to the Participant based on such factors as it deems
appropriate, including but not limited to the Company’s performance.
Accordingly, any reference in this Agreement to the Award that (i) becomes
payable, (ii) may be received by a Participant or (iii) is earned by a
Participant, and any similar reference, shall be understood to mean the amount
of the Award that is received, payable or earned after any such reduction is
made.


4.     Vesting; Legally Binding Rights.


(a)    Notwithstanding any other provision of this Agreement, a Participant
shall not be entitled to any payment of the Award under this Agreement unless
and until such Participant obtains a legally binding right to such Award and
satisfies all applicable vesting conditions for such payment, as set forth in
this Paragraph 4. Awards that do not vest on or prior to the Maturity Date, in
accordance with this Paragraph 4, will be forfeited.


(b)    Except as otherwise provided in Subparagraphs 4(c) – 4(f) below and
subject to the provisions of Subparagraph 3(d) above, the Participant shall vest
in the Award under this Agreement only if and at the time that both of the
following conditions are fully satisfied:


(i)    The Participant remains an active employee of the Company or any of its
Affiliates on <@MaturityDate@> (the “Maturity Date”); and


(ii)    The Committee certifies that the Company has met performance targets
above the Target goal as defined by the Committee for the performance period
beginning <@BeginDate@> and ending <@EndDate (the “Performance Period”).
Certification, if any, by the Committee for the Performance Period shall be made
by the Maturity Date or as soon thereafter as is administratively practicable.


(c)    If a Participant (i) dies or becomes Disabled (as defined below) prior to
the Maturity Date while an active employee of the Company or any of its
Affiliates, and (ii) the Committee certifies, in its sole discretion, that the
performance measures for the Performance Period have been satisfied under
Subparagraph 4(b)(ii) above, the Participant shall, upon such certification and
as of the Maturity Date, vest in that portion of the Award the Participant would
otherwise have received for the Performance Period in accordance with
Subparagraphs 3(a) through 3(d) above, if any, as determined by the Committee in
its sole discretion. The amount of such Award will be prorated to reflect that
portion of the Performance Period prior to such Participant’s ceasing to be an
active employee of the Company and its Affiliates. The pro rata Award in which
the Participant may become vested in such case shall equal the amount determined
by multiplying (A) the amount the Participant would otherwise have received for
the Performance Period, determined as described above, times (B) a fraction, the
numerator of which is the number of full and partial months in the period that
begins with the month following the month that contains the Effective Date and
ends on (and includes) the date the Participant ceases being an active employee
of the Company and its Affiliates, and the denominator of which is the total
number of full and partial months in the period that begins with the month
following the month that contains the Effective Date and ends on (and includes)
the Maturity Date.


(d)    As used in this Agreement, the following terms shall have the meanings
described below:



--------------------------------------------------------------------------------





(i)    A Participant shall be considered “Disabled” if such Participant (A) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (B) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Participant’s employer.
Notwithstanding the foregoing, all determinations of whether a Participant is
Disabled shall be made in accordance with the definition of such term under
Treasury Regulation § 1.409A-3(i)(4), as it may be amended from time to time.


(ii)    “Separation from Service” means a Participant’s termination or deemed
termination from employment with the Company and its Affiliates (as defined in
(iii) below). For purposes of determining whether a Separation from Service has
occurred, the employment relationship is treated as continuing intact while the
Participant is on military leave, sick leave or other bona fide leave of absence
if the period of such leave does not exceed six (6) months, or if longer, so
long as the Participant retains a right to reemployment with his or her employer
under an applicable statute or by contract. For this purpose, a leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for his or her
employer. If the period of leave exceeds six (6) months and the Participant does
not retain a right to reemployment under an applicable statute or by contract,
the employment relationship will be deemed to terminate on the first date
immediately following such six (6) month period. Notwithstanding the foregoing,
if a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, and such impairment
causes the Participant to be unable to perform the duties of the Participant’s
position of employment or any substantially similar position of employment, a
twenty-nine (29) month period of absence shall be substituted for such six (6)
month period. For purposes of this Agreement, a Separation from Service will be
deemed to occur on the date as of which the facts and circumstances indicate
either that, after such date: (A) the Participant and the Company reasonably
anticipate the Participant will perform no further services for the Company and
its Affiliates (whether as an employee or an independent contractor) or (B) that
the level of bona fide services the Participant will perform for the Company and
its Affiliates (whether as an employee or independent contractor) will
permanently decrease to no more than twenty (20%) of the average level of bona
fide services performed by the Participant over the immediately preceding
thirty-six (36) month period or, if the Participant has been providing services
to the Company and its Affiliates for less than thirty-six (36) months, the full
period over which the Participant has rendered services, whether as an employee
or independent contractor. Notwithstanding the foregoing, all determinations of
whether a Participant has incurred a “Separation from Service” shall be made in
accordance with the definition of such term under Treasury Regulation §
1.409A-1(h), as it may be amended from time to time.


(ii)    As used in this Agreement, “Affiliate” means all persons with whom the
Company would be considered a single employer under Section 414(b) of the Code,
and all persons with whom such person would be considered a single employer
under Section 414(c) of the Code.


(iv)    “Cause” means, from and after the occurrence of a Change in Control,
unless otherwise defined in individual employment, change in control, or other
severance agreement, the occurrence of any one or more of the following, as
determined in the good faith and reasonable judgment of the Committee:



--------------------------------------------------------------------------------





(v)    “Change Date” means, with respect to an Award, the date on which a Change
in Control first occurs while the Award is outstanding.


(vi)    “Change in Control” means, unless otherwise defined in an individual
Change in Control severance agreement, the occurrence of any one or more of the
following:


(A)    any Person (as such term is used in Rule 13d 5 of the SEC under the
Exchange Act) or group (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), other than a Controlled Affiliate or any employee benefit
plan (or any related trust) sponsored or maintained by the Company or any of its
Controlled Affiliates (a “Related Party”), becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of 20% or more of the common stock
of the Company or of Voting Securities representing 20% or more of the combined
voting power of all Voting Securities of the Company, except that no Change in
Control shall be deemed to have occurred solely by reason of such beneficial
ownership by a Person with respect to which both more than 75% of the common
stock of such Person and Voting Securities representing more than 75% of the
combined voting power of the Voting Securities of such Person are then owned,
directly or indirectly, by the persons who were the direct or indirect owners of
the common stock and Voting Securities of the Company immediately before such
acquisition, in substantially the same proportions as their ownership,
immediately before such acquisition, of the common stock and Voting Securities
of the Company, as the case may be; or


(B)    the Company’s Incumbent Directors (determined using the date of the Award
as the baseline date) cease for any reason to constitute at least a majority of
the directors of the Company then serving; or


(C)    consummation of a merger, reorganization, recapitalization,
consolidation, or similar transaction (any of the foregoing, a “Reorganization
Transaction”), other than a Reorganization Transaction that results in the
Persons who were the direct or indirect owners of the outstanding common stock
and Voting Securities of the Company immediately before such Reorganization
Transaction becoming, immediately after the consummation of such Reorganization
Transaction, the direct or indirect owners, of both at least 65% of the then
outstanding common stock of the Surviving Corporation and Voting Securities
representing at least 65% of the combined voting power of the then outstanding
Voting Securities of the Surviving Corporation, in substantially the same
respective proportions as such Persons’ ownership of the common stock and Voting
Securities of the Company immediately before such Reorganization Transaction; or


(D)    consummation of a plan or agreement for the sale or other disposition of
all or substantially all of the consolidated assets of the Company or a plan of
complete liquidation of the Company, other than any such transaction that would
result in (I) a Related Party owning or acquiring more than 50% of the assets
owned by the Company immediately prior to the transaction or (II) the Persons
who were the direct or indirect owners of the outstanding common stock and
Voting Securities of the Company immediately before such transaction becoming,
immediately after the consummation of such transaction, the direct or indirect
owners, of more than 50% of the assets owned by the Company immediately prior to
the transaction.


Notwithstanding the occurrence of any of the foregoing events, a Change in
Control shall not occur with respect to a Participant if, in advance of such
event, the Participant agrees in writing that such event shall not constitute a
Change in Control.



--------------------------------------------------------------------------------



    
(vii)    “Good Reason” means, unless otherwise defined in an individual
employment, change in control or other severance agreement, the occurrence, upon
or within two years following a Change in Control and without a Participant’s
prior written consent, of any one or more of the following:


(A)    a material adverse reduction in the nature or scope of the Participant’s
duties from the most significant of those assigned at any time in the 90-day
period prior to a Change in Control; or


(B)    a significant reduction in the authority and responsibility assigned to
the Participant; or


(C)    any material reduction in or failure to pay Participant’s base salary; or


(D)    a material reduction of Participant’s aggregate compensation and/or
aggregate benefits from the amounts and/or levels in effect on the Change Date,
unless such reduction is part of a policy applicable to peer employees of the
Employer and of any successor entity; or


(E)    a requirement by the Company or an Affiliate that the Participant’s
principal duties be performed at a location more than fifty (50) miles from the
location where the Participant was employed immediately preceding the Change in
Control, without the Participant’s consent (except for travel reasonably
required in the performance of the Participant’s duties); provided such new
location is farther from Participant’s residence than the prior location.


Notwithstanding anything in this Article 13 to the contrary, no act or omission
shall constitute grounds for “Good Reason”:


(A)    Unless, at least 30 days prior to his termination, Participant gives a
written notice to the Company or the Affiliate that employs Participant of his
intent to terminate his employment for Good Reason which describes the alleged
act or omission giving rise to Good Reason;


(B)    Unless such notice is given within 90 days of Participant’s first actual
knowledge of such act or omission; and


(C)    Unless the Company or the Affiliate that employs Participant fails to
cure such act or omission within the 30-day period after receiving such notice.


Further, no act or omission shall be “Good Reason” if Participant has consented
in writing to such act or omission.


(viii)    “Incumbent Directors” means, determined as of any date by reference to
any baseline date:


(A)    the members of the Board on the date of such determination who have been
members of the Board since such baseline date; and


(B)    the members of the Board on the date of such determination who were
appointed or elected after such baseline date and whose election, or nomination
for election by stockholders of the Company or the Surviving Corporation, as
applicable, was approved by a vote or written consent of two-thirds of the
directors comprising the Company’s Incumbent Directors on the date of such vote
or written consent,



--------------------------------------------------------------------------------



but excluding each such member whose initial assumption of office was in
connection with (I) an actual or threatened election contest, including a
consent solicitation, relating to the election or removal of one or more members
of the Board or (II) a “tender offer” (as such term is used in Section 14(d) of
the Exchange Act).


(ix)    “Retirement” shall have the meaning ascribed to such term in the
Company’s governing tax-qualified retirement plan applicable to the Participant,
or if no such plan is applicable to the Participant, in the good faith
determination of the Committee.


(x)    “Surviving Corporation” means the corporation resulting from a
Reorganization Transaction or, if securities representing at least 50% of the
aggregate voting power of all Voting Securities of such resulting corporation
are directly or indirectly owned by another corporation, such other corporation.


(xi)    “Voting Securities” of a corporation means securities of such
corporation that are entitled to vote generally in the election of directors of
such corporation.


(e)    If a Participant experiences a Separation from Service prior to the
Maturity Date, the following vesting rules will apply:


(i)    If such Separation from Service occurs within two years following a
Change in Control but prior to the end of the Performance Period, either
voluntarily for Good Reason or involuntarily (other than due to Cause), the
Participant shall vest in an Award equal to the amount of the Award that would
otherwise be received by the Participant upon achievement of the Target goal. If
such Separation from Service occurs within two years following a Change in
Control, but after the end of the Performance Period and prior to payment,
either voluntarily for Good Reason or involuntarily (other than due to Cause)
the Participant shall vest in an Award equal to the amount of the Award that
would otherwise be received by the Participant based upon actual performance as
determined or deemed determined by the Committee.




(ii)    If (A) such Separation from Service is involuntary (other than due to
Cause) and not described in Subparagraph 4(e)(i) above, (B) the Participant
either receives benefits under a severance pay plan or program maintained by the
Company or receives benefits under a separation agreement with the Company with
respect to such Separation from Service, and (C) the Committee certifies, in its
sole discretion, that the performance measures for the Performance Period have
been satisfied under Subparagraph 4(b)(ii) above, the Participant shall, on the
date of such certification and as of the Maturity Date, become vested in the
Award the Participant would otherwise have received for the Performance Period
in accordance with Paragraph 3 above, if any, as determined by the Committee in
its sole discretion. The amount of such Award will be pro-rated to reflect that
portion of the Performance Period prior to the Participant’s ceasing to be an
active employee of the Company and its Affiliates. The pro rata amount of the
Award which may become vested in such case shall equal the amount determined by
multiplying (1) the amount of the Award the Participant would otherwise have
received for the Performance Period, determined as described above, times (2) a
fraction, the numerator of which is the number of full and partial months in the
period that begins the month following the month that includes the Effective
Date and ends on (and includes) the date the Participant ceases being an active
employee of the Company and its Affiliates, and the denominator of which is the
number of full and partial months in the period that begins the month following
the month that contains the Effective Date and ends on (and includes) the
Maturity Date.





--------------------------------------------------------------------------------



(iii)    If (A) such Separation from Service is involuntary (other than due to
Cause), not described in Subparagraph 4(e)(i) or (ii) above, and is due to a
sale of a business or the outsourcing of any portion of a business engaged in by
the Company or any of its Affiliates, (B) the Company or any of its Affiliates
fails to make an offer of comparable employment to the Participant, as defined
in a severance plan or program maintained by the Company, and (C) the Committee
certifies, in its sole discretion, that the performance measures for the
Performance Period have been satisfied under Subparagraph 4(b)(ii) above, the
Participant shall, on the date of such certification and as of the Maturity
Date, become vested in the Award the Participant would otherwise have received
for the Performance Period in accordance with Paragraph 3, if any, as determined
by the Committee in its sole discretion. The amount of such Award will be
pro-rated to reflect that portion of the Performance Period prior to the
Participant’s ceasing to be an active employee of the Company and its
Affiliates. The pro rata amount of the Award in which the Participant may become
vested on, but not prior to, the Maturity Date in such case shall equal the
amount determined by multiplying (1) the amount of the Award the Participant
would otherwise have received for the Performance Period, determined as
described above, times (2) a fraction, the numerator of which is the number of
full and partial months in the period that begins the month following the month
that contains the Effective Date and ends on (and includes) the date the
Participant ceases being an active employee of the Company and its Affiliates,
and the denominator of which is the total number of full and partial months in
the period that begins the month following the month that contains the Effective
Date and ends on (and includes) the Maturity Date. For purposes of this
Subparagraph 4(e)(iii), a Termination of Affiliation shall constitute an
involuntary Separation from Service.


(f)    if, in the event of a Change in Control, the acquiring or surviving
company does not assume or continue this Award or does not provide an equivalent
award(s) of substantially the same value, the Participant shall, immediately
prior to the Change in Control, vest in the right to receive the Award that
would otherwise be received by the Participant upon achievement of the Target
goal.


5.    Payment of Award.
 
 
(a)
(i) The payment date for the Award in which a Participant becomes vested
pursuant to Subparagraph 4(e)(i) above shall be the thirtieth (30th) day after
such Participant’s Separation from Service, provided that if the Participant was
a “key employee” within the meaning of Section 409A(a)(B)(i) of the Code
immediately prior to his or her Separation from Service, payment shall not be
made sooner than the earlier to occur of the following: (i) the date that is six
(6) months following the date of such Separation from Service; and (ii) the date
of the Participant’s death.



(ii) For purposes of this Subparagraph 5(a), “key employee” means an employee
designated on an annual basis by the Company as of December 31 (the “Key
Employee Designation Date”) as an employee meeting the requirements of Section
416(i) of the Code utilizing the definition of compensation under Treasury
Regulation § 1.415(c)-2(d)(2). A Participant designated as a “key employee”
shall be a “key employee” for the entire twelve (12) month period beginning on
April 1 following the Key Employee Designation Date. Notwithstanding the
foregoing, the term “key employee” will be defined in accordance with Treasury
Regulation § 1.409A-1(i), as amended from time to time.





--------------------------------------------------------------------------------



(b)    Any Award in which a Participant becomes vested pursuant to Paragraph 4
above, other than under Subparagraph 4(e)(i) , shall be paid during the calendar
year containing the Maturity Date.


(c)    The Company will be entitled to deduct any federal, state, local or
foreign income tax withholding or employment taxes as necessary from the Award.


6.    Other Provisions.


(a)    The Participant understands and agrees that payments under this Agreement
shall not be used for, or in the determination of, any other payment or benefit
under any continuing agreement, plan, policy, practice or arrangement providing
for the making of any payment or the provision of any benefits to or for the
Participant or the Participant’s beneficiaries or representatives, including,
without limitation, any employment agreement, any change of control severance
protection plan or any employee benefit plan as defined in Section 3(3) of
ERISA, including, but not limited to qualified and non-qualified retirement
plans.


(b)    The Participant agrees and understands that, subject to the limit
expressed in clause (iii) of the following sentence, amounts otherwise payable
under this Agreement, including without limitation any amounts payable to a
deceased Participant’s beneficiary(ies), may be held as collateral for monies
he/she owes to Company or any of its Affiliates, including but not limited to
personal loan(s), Company credit card debt, relocation repayment obligations, or
benefits from any plan that provides for pre-paid educational assistance. In
addition, the Company may deduct from any payment to the Participant under this
Agreement, or from any payment to his or her beneficiaries in the case of the
Participant’s death, amounts intended to satisfy such debt, in whole or in part,
provided that (i) such debt is incurred in the ordinary course of the employment
relationship between the Company or any of its Affiliates and the Participant,
(ii) the aggregate amount of any such debt-related collateral held or deduction
made in any taxable year of the Company with respect to the Participant does not
exceed $5,000, and (iii) the deduction is made at the same time and in the same
amount as the debt otherwise would have been due and collected from the
Participant.


(c)    The Participant acknowledges that this Award and similar awards are made
on a selective basis and are, therefore, to be kept confidential.


(d)    The Award or the Participant’s interest in a potential future Award, may
not be sold, assigned, transferred, pledged or otherwise disposed of or
encumbered at any time prior to both (i) the Participant’s becoming vested in
the Award and (ii) payment of the Award under this Agreement.


(e)    If the Participant at any time forfeits any or all of the Award pursuant
to this Agreement, the Participant agrees that all of the Participant’s rights
to and interest in such Award issuable thereunder shall terminate upon
forfeiture without payment of consideration.


(f)    The Committee shall determine, in its sole discretion, whether an event
has occurred resulting in the forfeiture of the Award under this Agreement. All
such determinations of the Committee shall be final and conclusive.


(g)    With respect to the right to receive payment under this Agreement,
nothing contained herein shall give the Participant any rights that are greater
than those of a general creditor of the Company.



--------------------------------------------------------------------------------





(h)    The obligations of the Company under this Agreement are unfunded and
unsecured. Each Participant shall have the status of a general creditor of the
Company with respect to amounts due, if any, under this Agreement.


(i)    The parties to this Agreement intend that payments made hereunder will be
either exempt from, or meet the requirements of, Section 409A of the Code, and
the Agreement shall be interpreted in a manner consistent with such intent. If
it is determined that any provision in this Agreement would result in the
imposition of an applicable tax or penalty under Section 409A of the Code and
related guidance issued by the Internal Revenue Service, the Agreement may be
reformed by the Company, in its sole discretion, to avoid potential imposition
of the applicable tax or penalty. No action taken to comply with Section 409A of
the Code shall be deemed to adversely affect the Participant’s rights (or the
rights of any other person claiming by, through or under the Participant) under
this Agreement or to require the Participant’s consent; provided, however, that
neither the Company nor any of its officers, employees, or agents shall have any
liability if the Agreement is not reformed as described above.


(j)    The Participant hereby automatically becomes a party to this Agreement
whether or not he or she accepts the Award electronically or in writing in
accordance with procedures of the Committee, its delegates or agents.


(k)    Nothing in this Agreement shall interfere with or limit in any way the
right of the Company or an Affiliate to terminate the Participant’s employment
or service at any time, nor confer upon the Participant the right to continue in
the employ of the Company and/or an Affiliate.


(l)    The Participant hereby acknowledges that the Award is nontransferable by
Participant and that any attempt by Participant to transfer the Award will be
void and unenforceable. Further, Participant acknowledges and agrees that
nothing in this Agreement shall be construed as requiring the Committee to
recognize a domestic relations order with respect to this Award.


(m)    Except as otherwise specifically permitted herein, no termination,
amendment or modification of this Award Agreement, other than amendments or
modifications required by applicable law, shall adversely affect in any material
way this Award without the written consent of the Participant.


(n)    This Award Agreement will be construed in accordance with and governed by
the laws of the State of Delaware, other than its laws respecting choice of law.


(o)    Nothing in this Award Agreement shall interfere with or limit in any way
the right of the Company or any Affiliate to terminate any Participant’s
employment at any time, for any or no reason, or shall confer upon the
Participant the right to continue in the employ or as an officer of the Company
or any Affiliate.


7.    Notices. All notices to the Company required hereunder shall be in writing
and delivered by hand or by mail, addressed to The Williams Companies, Inc., One
Williams Center, Tulsa, Oklahoma 74172, Attention: Scott Graybill. Notices shall
become effective upon their receipt by the Company if delivered in the foregoing
manner.


8.    Forfeiture and Clawback. Notwithstanding any other provision of this
Agreement to the contrary, by accepting the Award represented by this Agreement,
the Participant acknowledges that any incenti



--------------------------------------------------------------------------------



ve-based compensation paid to the Participant hereunder may be subject to
recovery by the Company under any clawback policy that the Company may adopt
from time to time, including without limitation any policy that the Company may
be required to adopt under Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act. The Participant further agrees to promptly return any
such incentive-based compensation which the Company determines it is required to
recover from the Participant under any such clawback policy.


9.    Tax Consultation. The Participant understands he or she may incur tax
consequences as a result of the Award. The Participant hereby acknowledges that
he or she is liable for any and all such tax consequences and is responsible for
determining whether to consult his or her personal tax and/or financial
consultant(s) in connection with the acquisition of the Award. The Participant
further acknowledges that he or she is not relying, and will not rely, on the
Company for any tax advice.
















THE WILLIAMS COMPANIES, INC.




By:_________________________
Alan S. Armstrong
President and CEO




By: _________________________
Participant: <@Name@>





